                  Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 1 of 12



1

2

3
        Joshua Black, #032241
4       Yuzhuo Li, #036321
        Law Office of Joshua Black, PLC
5       2999 N 44th St, Suite 308
        Phoenix, AZ 85018
6
        (623) 738-2225 (p) • (623) 670-5934 (f)
7       josh@azemploymentlawyer.com
        jodi@azemploymentlawyer.com
8

9
     Attorneys for Plaintiff

10                                   UNITED STATES DISTRICT COURT

11                                       DISTRICT OF ARIZONA
      Antonio Moreno, an individual,
12
                                                                No.
13
                                              Plaintiff,
14
                               vs.                              COMPLAINT
15
                                                                JURY TRIAL REQUESTED
16    Citicorp Credit Services, Inc., a corporation
17    doing business in Arizona,
18
                                              Defendant.
19

20
            Plaintiff Antonio Moreno, (“Plaintiff” or “Moreno”), by and through undersigned
21
     counsel, hereby alleges as follows:
22
                                           NATURE OF ACTION
23

24           1.      This is an action under Title VII of the Civil Rights Act 1964 (“Title VII”), Arizona

25   Civil Rights Act (“ACRA”), and Arizona Revised Statues (“ARS”) against Citigroup Inc.
26
     (“Citi”) for its unlawful employment practices of discrimination based on national origin;
27
     disparate treatment and retaliation; and the Americans with Disabilities Act (“ADA”) based on
28


                                                           1
                  Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 2 of 12



1    denial of reasonable accommodation; and the Family Medical Leave Act (“FMLA”) based on
2
     denial of medical leave requests.
3
                                      JURISDICTION AND VENUE
4
             2.      This Court has jurisdiction over the subject matter and the parties pursuant to 28
5

6    U.S.C. § 1331.

7            3.      The unlawful employment actions alleged herein were committed in whole or in
8
     part within the jurisdiction of the United States District Court for the District of Arizona.
9
             4.      Venue is proper in this District under 28 U.S.C. § § 1391 (b) and (c) because all
10
     or a substantial part of the acts or omissions giving rise to the claims occurred in the state of
11

12   Arizona. Plaintiff was employed by Defendant in this District.

13                                             PROCEDURE
14
             5.      Plaintiff has satisfied all procedural requirements for commencing this action.
15
             6.      On November 20, 2019, Plaintiff filed a charge of discrimination with the Arizona
16
     Attorney General’s Office, Civil Rights Division, and the Equal Employment Opportunity
17

18   Commission against Defendant for its unlawful employment practices.

19           7.      On February 25, 2021, the Equal Employment Opportunity Commission issued a
20
     Notice of Right to Sue about Plaintiff’s charge.
21
             8.      Plaintiff has filed this lawsuit within 90 days of the date he received the Right-to-
22
     Sue letter.
23

24                                                PARTIES

25           9.      Plaintiff is a United States Citizen who resides in Arizona.
26

27

28


                                                        2
              Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 3 of 12



1           10.   Defendant, Citigroup Inc. (“Citi”), is a registered corporation doing business in
2
     Arizona. Specifically, all of Defendant’s unlawful employment practices alleged by Plaintiff
3
     occurred in Arizona.
4
            11.   At all relevant times, Plaintiff was an “employee” of Defendant as defined in the
5

6    Title VII, ACRA, ARS and ADA provisions.

7           12.   At all relevant times, Defendant was the “employer” of Plaintiff as defined in the
8
     Title VII, ACRA, ARS and ADA provisions.
9
            13.   At all relevant times, Defendant has been engaged in interstate commerce and has
10
     been an enterprise whose gross annual volume of sales made, or business done is greater than
11

12   $500,000.

13                                   STATEMENT OF FACTS
14
            14.   Moreno is Hispanic.
15
            15.   Moreno was physically disabled determined within the meaning of ADA.
16
            16.   Due to his disability conditions, Moreno was unable to drive himself.
17

18          17.   Plaintiff began working at Citi on or around January 19, 2004. During his

19   employment with Citi, he held various jobs.
20
            18.   Moreno’s last position at Citi was a Customer Specialist position under the
21
     supervision of Manager Glenda Elias (“Elias”).
22
            19.   Before being transitioned to the unit of Elias, he worked under the supervision of
23

24   the Manager Javier Perez.

25                   TERMINATION OF EMPLOYMENT AND BENEFITS
26
            20.   On or about Mid-February of 2018, while waiting to fill a prescription for his
27
     medical conditions, Moreno was told that his medical insurance has been terminated.
28


                                                      3
               Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 4 of 12



1           21.       Moreno contacted Citi Benefits immediately and was advised that all his benefits,
2
     including his medical insurance, life insurance, short-term disability coverages and long-term
3
     disability coverage has been terminated.
4
            22.       Moreno was also advised that Citi reported termination of employment although
5

6    he was not aware of that situation.

7           23.       In a letter dated February 16, 2018, Metlife denied Moreno’s request for medical
8
     leave advised him “ you have not worked at least 1260 hours in the past 12 months for your
9
     employer prior to the leave” although he had worked enough hours for several years.
10
            24.       On or about February 26, 2018, Moreno was sent a confirmation letter confirming
11

12   that after February 5, 2018, he will no longer have insurance.

13          25.       On or about March 16, 2018, Moreno was sent a letter simply stating that his
14
     insurance and other benefits have been reinstated – but no reason was given as to the prior
15
     interruption.
16
            26.       Due to the prior interruption, Moreno could not timely seek medical services and
17

18   his medical and disability conditions worsened.

19          27.       Although Moreno’s insurance and benefits were reinstated, he received a letter
20
     advised that his medical leave requested through Metlife has been denied and his short-term
21
     disability pay has been stopped on the basis that he did not seek additional medical services and
22
     prescriptions.
23

24          28.       Moreno tried to seek help from Citi in order to resolve the denial of medical leave

25   and disability pay but did not avail.
26

27

28


                                                       4
               Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 5 of 12



1                         DENIAL OF REASONABLE ACCOMODATIONS
2
            29.    On or about March 13, 2018, Moreno sent his Manager, Javier Perez, an ADA
3
     form requesting reasonable accommodations for his disability conditions.
4
            30.    Due to his disability conditions, Moreno requested a remote position – which was
5

6    normally granted for customer service representatives at Citi.

7           31.    Moreno requested paid leave of absence until a remote position was available.
8
            32.    On or about mid-April of 2018, Citi HR generalist contacted Moreno regarding his
9
     ADA form and advised him that she would be in communication with Jessica Burns.
10
            33.    Later that week Jessica Burns called Moreno stating that he had only two options
11

12   in order to remain employed – both the options involve a demotion.

13          34.    First, Moreno may choose to continue working at that on-site position until a
14
     training for a remote position is available. Second, Moreno may choose to take unpaid leave of
15
     absence until a training for a remote position is available.
16
            35.    Because Moreno was unable to travel between home and work by himself, he had
17

18   no options but to be demoted and taking unpaid leave of absence for an indefinite period.

19          36.    After being unpaid for approximately five months, on or about September 13, 2018,
20
     Moreno received an email from his new manager Elias directed him to report to the site on
21
     September 18, 2018, to begin training.
22
                   RETALIATION FOR SEEKING EMPLOYMENT BENEFITS
23

24          37.    Moreno reported to the site as directed but was denied access to the building by

25   the Department Manager Rene Grajeda (“Grajeda”).
26
            38.    According to Grajeda, Moreno had no access privileges to the building because
27
     his employment has been terminated.
28


                                                      5
               Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 6 of 12



1           39.    Grajeda stated Moreno’s employment has been terminated due to the denial of his
2
     medical leave request.
3
            40.    Grajeda refused to let Moreno in despite his explanation.
4
            41.    After a couple of hours, Elias finally came down to the lobby and let Moreno in so
5

6    that he could began training.

7           42.    Moreno successfully completed the training.
8
            43.    The participants of the training all received the credentials and system access for
9
     remote work except for Moreno.
10
            44.    Moreno was advised to contact Citi Help Line for system access technical support.
11

12          45.    During the call with the help line, Moreno wad advised that he was previously

13   terminated and rehired.
14
                        DISCRIMINATED BASED ON NATIONAL ORIGIN
15
            46.    After being transitioned to the Unit of Elias, Moreno worked in a Hispanic-
16
     speaking and bilingual customer service specialist team.
17

18          47.    In a letter dated February 13, 2019, Jessica Stewart advised that the company has

19   made the decision to get rid of their Spanish-speaking representatives from all their Membership
20
     Services Desk from Costco warehouse.
21
            48.    Besides, the Spanish-speaking team continued to be subjected to discriminatory
22
     treatment as compared to the Caucasian teams.
23

24          49.    Citi executed restrictive management method for the Spanish-speaking team as

25   compared to the Caucasian teams by Elias.
26

27

28


                                                     6
               Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 7 of 12



1           50.    On or about March 5, 2019, Elias set a lunch break schedule for the Spanish-
2
     speaking representatives, which meant that they had to take a reduced lunch break at a time
3
     stipulated by her.
4
            51.    The lunch break schedule restriction has not been applied to the Caucasian teams.
5

6           52.    Elias stated the lunch break schedule restriction was to make sure there were

7    always someone around for serving customers.
8
            53.    Elias’s reason for lunch break schedule restriction was not reasonable – the
9
     Spanish-speaking team was massively overstaffed compared to the Caucasian teams.
10
            54.    Additionally, on or around May 25, 2019, Elias advised that effective immediately
11

12   she restricted the entry of all requests for time off for Friday, Saturday, and Sunday into the Citi

13   system.
14
            55.    Elias required that all her team submit any time off request to her directly and she
15
     would have control over the request due to business needs.
16
            56.    All Caucasian teams make requests through the Citi system where time off
17

18   requests are approved fairly and flexibly.

19          57.    Instead, Elias subjected requests from Spanish-speaking representatives to her
20
     personal biases and prejudices.
21
            58.    Even worse, on or around June 19, 2019, Elias directed the team not to submit any
22
     Voluntary Time Off and delete any pending permissions.
23

24          59.    Again, all Caucasian teams were not subjected to this unreasonable restriction.

25                           RETALIATION FOR FILING COMPLAINT
26
            60.    In or about April to June of 2019, Moreno made inquired about and requested
27
     unpaid leave of absence but was denied by Elias.
28


                                                      7
                  Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 8 of 12



1             61.    In or about May 2019, Elias threatened to issue a Performance Improvement Plan
2
     (“PIP”) to Moreno if he insisted on making that request through the Citi system.
3
              62.    In or about July of 2019, Moreno file an internal complaint against Elias based on
4
     discriminatory treatment of himself as a Spanish-speaking representative.
5

6             63.    In July of 2019, Elias issued the PIP to Moreno and other discriminatory treatment

7    persisted.
8
              64.    In the PIP, Elias misrepresented Moreno’s total use of unplanned time among other
9
     facts.
10
              65.    In or about July 28, 2020, Elias updated the PIP with more restrictive requirements.
11

12
                                         COUNT ONE
13                           DISCRIMINATION ON THE BASIS OF RACE
14
              66.    Plaintiff incorporates each and every allegation above as fully set forth herein.
15
              67.    Defendant addressed the incident unfairly due to its discrimination against
16
     Plaintiff on the basis of his race.
17

18            68.    The acts committed by the Bashas’ were unlawful employment practices of

19   discrimination in violation of Title VII, 42 U.S.C. § 2000e and A.R.S. § 41-1463.
20
              69.    Plaintiff has suffered from Defendant’s discrimination on basis of his race as a
21
     Hispanic.
22
              70.    Plaintiff has experienced unfair and disparate treatment in comparison to other
23

24   non-Hispanic employees of Defendant.

25            71.    As a direct and proximate result of Defendant’s discrimination, Plaintiff has
26
     suffered from emotional distress, physical illness, medical expenses, loss of pay, legal fees and
27
     etc.
28


                                                       8
                 Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 9 of 12



1                                      COUNT TWO
                           DISPARATE TREATMENT UNDER TITLE VII
2

3            72.    Plaintiff incorporates each and every allegation above as fully set forth herein.

4            73.    Defendant addressed several incidents in question unfairly due to its
5
     discrimination against Plaintiff on the basis of his race.
6
             74.    Defendant treated Plaintiff less favorably than other similarly situated individuals.
7
             75.    As a direct and proximate result of Bashas’ disparate treatment, Plaintiff has
8

9    suffered from emotional distress, physical illness, medical expenses, loss of pay, legal fees and

10   etc.
11
                                           COUNT THREE
12                                  RETALIATION UNDER TITLE VII

13           76.    Plaintiff incorporates each and every allegation above as fully set forth herein.
14
             77.    In reporting Defendant’s discriminatory treatment as to Hispanic-speaking
15
     workers, Plaintiff engaged in protected activity.
16
             78.    After Plaintiff reported the discriminatory practices to Defendant, Defendant
17

18   retaliated against him by giving him a Performance Improvement Plan with misrepresentations

19   of facts.
20
             79.    The Performance Improvement Plan was issued and updated within the same
21
     month as Plaintiff’s report.
22
             80.    There is a causal connection established by time relevance between Plaintiff’s
23

24   protected activity and the adverse actions taken by Defendant.

25           81.    As a direct and proximate result of Defendant’s purposeful retaliation, Flores has
26
     suffered from emotional distress, physical illness, medical expenses, loss of pay, legal fees and
27
     etc.
28


                                                       9
               Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 10 of 12



1                                     COUNT FIVE
                   DENIAL OF REASONABLE ACCOMODATION FOR DISABLITY
2

3            82.     Plaintiff incorporates each and every allegation above as fully set forth herein.

4            83.     Plaintiff is a disabled person within the meaning of the ADA.
5
             84.     Plaintiff is a qualified employee within the meaning of the ADA, that is, with
6
     reasonable accommodation, Plaintiff would be able to perform the essential functions of the
7
     given position.
8

9            85.     Plaintiff was not provided reasonable accommodation despite that he gave notice

10   of his disability.
11
             86.     Plaintiff could not hold the position due to Defendant’s failure to provide him
12
     reasonable accommodation.
13
             87.     Plaintiff meets all elements for an ADA claim.
14

15                                       COUNT SIX
                          DENIAL OF REQUESTS FOR LEAVE UNDER FMLA
16
             88.     Plaintiff incorporates each and every allegation above as fully set forth herein.
17

18           89.     Plaintiff exercised his right to use FMLA leave a qualified employee.

19           90.     Plaintiff’s request for FMLA leave was wrongfully denied due to Defendant’s
20
     misrepresentation of facts.
21
             91.     Defendant further retaliated against Plaintiff for requesting FMLA leave.
22
                                                 DAMAGES
23

24           92.     As a direct and proximate result of Defendant violations of Plaintiff’s protected

25   rights in each of the above-mentioned claims for relief, Plaintiff suffered and continues to suffer
26
     from emotional distress, physical illness, medical expenses, loss of pay, legal fees, etc. Plaintiff
27
     is entitled to compensatory damages to make him whole.
28


                                                      10
              Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 11 of 12



1           93.    As set out above, Defendant’s actions demonstrated a malicE to harm Plaintiff and
2
     a reckless disregard for the protected rights and well-being of him. Thus, Plaintiff is entitled to
3
     punitive damages.
4
            94.    Plaintiff is entitled legal fees and costs of this action and previous charge with the
5

6    Equal Employment Opportunity Commission, including attorneys’ fees pursuant to 42 U.S.C. §

7    2000e-5(k);
8
            WHEREFORE, Plaintiff Moreno respectfully prays for judgment against Defendant
9
     Bashas’, and asks this Court to:
10
            (A)    Award Plaintiff compensatory damages for his emotional distress, physical illness,
11

12   medical expenses, loss of pay and any other appropriate relief to make Plaintiff whole and

13   compensate him for Defendant’s adverse employment actions;
14
            (B)    Award Plaintiff legal fees and costs of this action and previous charge with the
15
     Equal Employment Opportunity Commission, including attorneys’ fees pursuant to 42 U.S.C. §
16
     2000e-5(k);
17

18          (C)    Award Plaintiff punitive damages; and

19          (D)    Award Plaintiff other legal and equitable relief as this Court deems just and proper.
20

21

22

23

24

25

26

27

28


                                                     11
              Case 4:21-cv-00222-JR Document 1 Filed 05/25/21 Page 12 of 12



1

2
                                    DEMAND FOR JURY TRIAL
3
            Plaintiff hereby demands a trial by jury as provided by Rule 38(a) of the Federal Rules
4
     of Civil Procedure.
5

6

7            RESPECTFULLY SUBMITTED this 24th day of May 2021.
8

9
                                                 Law Office of Joshua Black, PLC
10

11
                                                 /s/ Joshua C. Black
12                                        By:                                             .
                                                 Joshua C. Black
13                                               2999 N 44th St, Ste 308
                                                 Phoenix, AZ 85018
14
                                                 Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    12
